                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:20-CV-011-KDB-DCK

 UNITED STATES OF AMERICA,                          )
                                                    )
                 Plaintiff,                         )
                                                    )
    v.                                              )         ORDER
                                                    )
 ZADA VICTORIA GABRIEL, CHARLES                     )
 M. GABRIEL, NORTH CAROLINA                         )
 FARM LANDS, LLC,                                   )
                                                    )
                 Defendants.                        )
                                                    )

         THIS MATTER IS BEFORE THE COURT on the “Consent Motion For Stay Of

Proceedings Pending Resolution Of Ownership Issues In State Court” (Document No. 20) filed

November 16, 2020. This motion has been referred to the undersigned Magistrate Judge pursuant

to 28 U.S.C. § 636(b), and immediate review is appropriate. Having carefully considered the

motion and the record, and noting the parties’ consent, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that the “Consent Motion For Stay Of Proceedings

Pending Resolution Of Ownership Issues In State Court” (Document No. 20) is GRANTED.

         IT IS FURTHER ORDERED the parties shall file a Status Report, jointly if possible, on

February 17, 2021, and every ninety (90) days thereafter, unless otherwise ordered by the Court.

         SO ORDERED.

                                  Signed: November 16, 2020




      Case 5:20-cv-00011-KDB-DCK Document 21 Filed 11/17/20 Page 1 of 1
